 Case 2:20-cv-00930-JLB-MRM Document 7 Filed 12/17/20 Page 1 of 1 PageID 16




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

MANUEL VALLES,

             Plaintiff,

v.                                             Case No. 2:20-cv-00930-JLB-MRM

TRANS UNION, LLC,

             Defendant.
                                        /

                                      ORDER

      Plaintiff has filed a notice of voluntary dismissal with prejudice (Doc. 6) of his

claims against Defendant under Federal Rule of Civil Procedure 41(a)(1)(A)(i).

Plaintiff’s notice is self-executing. Matthews v. Gaither, 902 F.2d 877, 880 (11th

Cir. 1990) (per curiam). Plaintiff’s claims are DISMISSED WITH PREJUDICE.

The Clerk is DIRECTED to terminate any pending deadlines and close the file.

      ORDERED in Fort Myers, Florida, on December 17, 2020.
